As filed with the Securities and Exchange Commission on October 13, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CATHAY GENERAL BANCORP (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 95-4274680 (I.R.S. Employer Identification No.) 777 North Broadway Los Angeles, California 90012 (213) 625-4700 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrants Principal Executive Offices) Perry P. Oei, Esq. Senior Vice President and General Counsel Cathay General Bancorp 777 North Broadway Los Angeles, California 90012 (213) 625-4700 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copy to: David E. Shapiro, Esq. Wachtell, Lipton, Rosen & Katz 51 W 52 nd St New York, NY 10019 (212) 403-1000 Approximate Date of Commencement of Proposed Sale to the Public: From time to time after this Registration Statement becomes effective. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. x 333-161591 If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Non-accelerated filer ¨ Accelerated filer x Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee (2) Common Stock, par value $0.01 Preferred Stock, par value $0.01 Preferred Stock Purchase Rights(3) TOTAL $13,524,000.00 $ (1) The proposed aggregate offering prices per class of security will be determined from time to time by the registrant in connection with the issuance by the registrant of the securities registered hereunder. This Registration Statement relates to the Registrants Registration Statement on Form S-3 (File No. 333-161591), which was declared effective by the Securities and Exchange Commission (the SEC) on September 3, 2009 (the Prior Registration Statement). In accordance with Rule 462(b) under the Securities Act of 1933, as amended, the proposed maximum offering price of the remaining securities eligible to be sold under the Prior Registration Statement ($67,621,039.51) is carried forward to this Registration Statement and an additional amount of securities having a proposed maximum aggregate offering price of no more than 20% thereof, or $13,524,000.00, is registered hereby. (2) Calculated pursuant to rule 457(o) of the Securities Act of 1933, as amended. (3) This Registration Statement also relates to the rights to purchase shares of Series A Junior Participating Preferred Stock of the registrant, which are attached to all shares of common stock issued, pursuant to the terms of the registrants Rights Agreement dated November 16, 2000. Until the occurrence of prescribed events, the rights are not exercisable, are evidenced by certificates for the common stock and will be transferred with and only with such common stock. In accordance with Rule 462(b) of the Securities and Exchange Commission's Rules and Regulations under the Securities Act of 1933, as amended, this Registration Statement shall become effective upon filing with the Commission. EXPLANATORY NOTE AND INCORPORATION OF CERTAIN INFORMATION BY REFERENCE This Registration Statement on Form S-3 is being filed with respect to the registration of additional shares of common stock, par value $.01 per share, of Cathay General Bancorp, a Delaware corporation, pursuant to Rule 462(b) and General Instruction IV.A of Form S-3, both promulgated under the Securities Act of 1933, as amended. The Registrant hereby incorporates by reference into this Registration Statement on Form S-3 in its entirety the Registration Statement on Form S-3 (Registration No. 333-161591), which was declared effective by the Securities and Exchange Commission on September 3, 2009 including each of the documents filed by the Registrant and incorporated or deemed to be incorporated by reference therein and all exhibits thereto. The required opinions and consents are listed on an Exhibit Index attached hereto and filed herewith. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 16. Exhibits All exhibits filed with or incorporated by reference in Registration Statement No. 333-161591 are incorporated by reference into, and shall be deemed a part of, this Registration Statement. The following exhibits are filed herewith pursuant to the requirements of Item 601 of Regulation S-K: Exhibit Number Description 5.1 Opinion of Wachtell, Lipton, Rosen & Katz. 23.1 Consent of KPMG LLP. 23.2 Consent of Wachtell, Lipton, Rosen & Katz (included in the opinion filed as Exhibit 5.1). SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Los Angeles, State of California, on October 13, 2009. CATHAY GENERAL BANCORP By: /s/ Dunson K. Cheng Dunson K. Cheng Chairman, President, and Chief Executive Officer Power of Attorney and Signatures Each person whose signature appears below appoints Dunson K. Cheng and Heng W. Chen, and each of them acting individually, as his or her true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement and any registration statement (including any amendment thereto) of the Registrant to be filed after the date hereof pursuant to Rule 462(b) under the Securities Act of 1933, as amended, and to file the same, with all exhibits thereto, and all other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he or she might or would do in person, hereby ratifying and confirming all that said attorneys-in fact and agents or any of them or their or his or her substitute and substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Dunson K. Cheng Dunson K. Cheng President, Chief Executive Officer, and Chairman of the Board (Principal Executive Officer) October 13, 2009 /s/ Heng W. Chen Heng W. Chen Executive Vice President, Chief Financial Officer, and Treasurer (Principal Financial and Accounting Officer) October 13, 2009 /s/ Peter Wu Peter Wu Director October 13, 2009 /s/ Anthony M. Tang Anthony M. Tang Director October 13, 2009 /s/
